--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). NEITHER
THIS NOTE NOR THE SECURITIES ISSUABLE UPON ITS CONVERSION MAY BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS COVERED BY AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT, PURSUANT TO RULE 144 UNDER THE
ACT, IF AVAILABLE, OR AN OPINION FROM COUNSEL TO THE HOLDER, REASONABLY
SATISFACTORY TO COUNSEL TO MAKER, THAT AN EXEMPTION FROM  REGISTRATION IS
AVAILABLE UNDER THE ACT.
 
Ecologix Resources Inc. a/k/a Battery Control Corp.
18% Senior Convertible Promissory Note
Due December 29, 2009
 

US $850,000.00 June 29, 2009

 
Ecologix Resources Inc. a/k/a Battery Control Corp., a public company, trading
on the OTCBB under the symbol BATY.OB, organized under the laws of the Delaware
(the “Company” or the “Maker”), for value received, hereby promises to pay to
Marvin Mermelstein, a natural person, or its registered assigns (the "Payee" or
the "Holder"), at 6500 North Hamlin, Lincolnwood IL, upon due presentation and
surrender of this 18% Convertible Promissory Note (this “Note”) on December 29,
2009 (the “Maturity Date”), the principal amount $750,000 of the total Senior
Note of Eight Hundred Fifty Thousand Dollars ($850,000.00) and accrued interest
thereon as hereinafter provided.
 
ARTICLE I
PAYMENT OF PRINCIPAL AND INTEREST; METHOD OF PAYMENT
 
1.1   Payment of Principal and Interest. Payment of the principal and accrued
interest on this Note shall be made in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public and private debts. Interest (computed on the basis of a
360-day year for the number of days elapsed) on the unpaid portion of said
principal amount from time to time outstanding shall be paid by the Company at
the rate of Eighteen Percent (18%) per annum, in like coin and currency, on a
monthly basis. Interest shall accrue from the date set forth above (the
“Issuance Date"). Both principal hereof and interest thereon are payable at the
Holder's address above or such other address as the Holder shall designate from
time to time by written notice to the Company. The Company will pay or cause to
be paid all sums becoming due hereon for principal and interest by check, sent
to the Holder's above address or to such other address as the Holder may
designate for such purpose from time to time by written notice to the Company,
without any requirement for the presentation of this Note or making any notation
thereon, except that the Holder hereof agrees that payment of the final amount
due shall be made only upon surrender of this Note to the Company for
cancellation. Principal payments shall be paid monthly based up 10% of Sales of
the Company for the proceeding month.
 
Prior to any sale or other disposition of this instrument, the Holder hereof
agrees to endorse hereon the amount of principal paid hereon and the last date
to which interest has been paid hereon and to notify the Company of the name and
address of the transferee in accordance with the terms of Section 2.2 of this
Note.
 

 
-1-

--------------------------------------------------------------------------------

 

1.2   Additional Payments. In addition to the payment of principal and interest
as described above, the holder of this note shall be entitled to the following:
 
a.    Warrants
(i)    Eight Hundred Fifty Thousand (850,000.) cashless warrants priced at 1
cent ($0.01) “penny warrants.” Holder, depending on their pro-rata amount
invested, shall receive they pro-rata amount of warrants. Each $1.00 advanced
under this Note shall entitle the Holder to receive one warrant.
 
1.3   Extension of Payment Date. If this Note becomes due and payable on a
Saturday, Sunday or other day on which banks in the State of New York are
authorized to remain closed, the due date hereof shall be extended to the next
succeeding full Business Day. “Business Day" shall mean a day other than a
Saturday, Sunday or other day on which banks in the State of New York are
authorized by law to remain closed. All payments received by the Holder shall be
applied first to the payment of all accrued interest payable hereunder.
 
ARTICLE II
CONVERSION
 
2.1   Conversion into Common Stock at Option of Holder. At any time and from
time to time until the Maturity Date, this Note is convertible in whole or in
part at the Company's option into shares of the Company’s common stock (the
“Common Stock”) at $1.00 per share. However if the Company is default of
payment, the Holder may elect to convert, by a written notice of conversion in
the form of Attachment I hereto (a “Conversion Notice”) one sixth of the
principal and interest per month at a 10% discount to market based upon a
forward 10 day Volume Weighted Average Price (VWAP). Interest shall accrue to
and through the day prior to the date of conversion (which shall be the date
that this Note and the duly executed Conversion Notice is deemed to be delivered
hereunder). The number of shares of Common Stock issuable upon conversion
hereunder shall be determined by dividing (X) sum of (a) the outstanding
principal of this Note being converted plus (b) the accrued and unpaid interest
payable with respect to the principal amount of this Note being converted by (Y)
the Conversion Price then in effect. No fractional shares or scrip representing
fractional shares will be issued upon any conversion, but an adjustment in cash
will be made, in respect of any fraction of a share (which will be valued based
upon the Conversion Price then in effect) which would otherwise be issuable upon
the surrender of this Note for conversion. As soon as practicable following
conversion and upon the Holder's compliance with the conversion procedure
described in Section 2.2 hereof, the Company shall deliver a certificate for the
number of full shares of Common Stock issuable upon conversion and a check for
any fractional share and, in the event the Note is converted in part, a new Note
of like tenor in the principal amount equal to the remaining principal balance
of this Note after giving effect to such partial conversion.
 
2.2   Transfer of Note; Conversion Procedure. This Note is not divisible. This
Note and all rights hereunder may be sold, transferred or otherwise assigned to
any person in accordance with and subject to the provisions of the Securities
Act of 1933, as amended (the "Securities Act"), and the rules and regulations
promulgated thereunder. Upon the transfer of this Note through the use of the
assignment form attached hereto as Attachment II, and in accordance with
applicable law or regulation and the payment by the Holder of fund s sufficient
to pay any transfer tax, the Company shall issue and register this Note in the
name of the new holder.
 

 
-2-

--------------------------------------------------------------------------------

 

 
The Company shall convert this Note upon surrender thereof for conversion
properly endorsed and accompanied by a properly completed and executed
Conversion Notice attached hereto as Attachment I and any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws. Subject to the terms of this Note,
upon surrender of this Note and the delivery of the Conversion Notice, the
Company shall issue and deliver with all reasonable dispatch to or upon the
written order of the Holder of such Note and in such name or names as such
Holder may designate, a certificate or certificates for the number of full
shares of Common Stock due to such Holder upon the conversion of this Note. The
person or persons to whom such certificate or certificates are issued by the
Company shall be deemed to have become the holder of record of such shares of
Common Stock as of the date of the surrender of this Note. Upon conversion, the
Holder will be required to execute and deliver any documentation deemed
necessary by the Company showing the availability of an exemption under
applicable state and federal securities laws.
 
2.3   Covenants.
 
(a)           Issuance and Shares of Common Stock upon Conversion. The Company
covenants that it will at all times reserve and keep available, free from
preemptive rights, out of its authorized Common Stock, solely for the purpose of
issuance upon conversion of this Note, such number of shares of Common Stock as
shall equal the aggregate number of shares of Common Stock that would be issued
under this Note if fully converted. The Company also covenants that all of the
shares of Common Stock that shall be issuable upon conversion of this Note
shall, at the time of delivery, be duly and validly issued, fully paid,
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof (other than those which the Company shall promptly pay or
discharge).
 
(b)           Restrictive Legend. Each certificate evidencing shares of Common
Stock issued to the Holder following the conversion of this Note shall bear the
following restrictive legend until such time as the transfer of such security is
not restricted under the federal securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED
OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (I) AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, (II) TO THE EXTENT APPLICABLE, RULE 144 UNDER THE ACT
(OR ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES),
OR (III) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE REASONABLY SATISFACTORY
TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT IS
AVAILABLE.
 
2.4   Adjustment of Conversion Price and Number of Underlying Shares. The number
of shares of Common Stock issuable upon the conversion of this Note and the
Conversion Price shall be subject to adjustment from time to time as follows:
 

 
-3-

--------------------------------------------------------------------------------

 

 
(a)           Dividends; Reclassifications, etc. In the event that the Company
shall, at any time prior to the earlier to occur of (i) the complete conversion
of this Note and (ii) the Maturity Date: (A) declare or pay to the holders of
the Common Stock a dividend payable in any kind of shares of capital stock of
the Company; (B) change or divide or otherwise reclassify its Common Stock into
the same or a different number of shares with or without par value, or in shares
of any class or classes; (C) transfer its property as an entirety or
substantially as an entirety to any other company or entity; or (D) make any
distribution of its assets to holders of its Common Stock as a liquidation or
partial liquidation dividend or by way of return of capital; then, upon the
subsequent conversion of this Note, the Holder shall receive, in addition to or
in substitution for the shares of Common Stock to which it would otherwise be
entitled upon such exercise, such additional shares of stock or scrip of the
Company, or such reclassified shares of stock of the Company, or such shares of
the securities or property of the Company resulting from transfer, or such
assets of the Company, which it would have been entitled to receive had it
converted this Note into shares of Common Stock prior to the happening of any of
the foregoing events.
 
(b)           Reorganization of the Company. If the Company is a party to a
merger or other transaction which reclassifies or changes its outstanding Common
Stock, upon consummation of such transaction, this Note shall automatically
become convertible into the kind and amount of securities, cash or other assets
which the Holder would have owned immediately after such transaction if the
Holder had converted this Note into shares of Common Stock at the Conversion
Price in effect immediately before the effective date of the transaction.
Concurrently with the consummation of such transaction, the person obligated to
issue securities or deliver cash or other assets upon exercise of this Note
shall execute and deliver to the Holder a new Note so providing and further
providing for adjustments which shall be as nearly equivalent as may be
practical to the adjustments provided in this Section 2.4(b). The successor
company also shall mail to the Holder a notice describing the new Notes.
 
ARTICLE III
MISCELLANEOUS
 
3.1   Default. If one or more of the following described events (each of which
being an “Event of Default” hereunder) shall occur and shall be continuing,
 
(a)           the Company shall breach, fail to perform, or fail to observe in
any material respect any material covenant, term, provision, condition,
agreement or obligation of the Company under this Note, and such breach or
failure to perform shall not be cured within ten (10) days after written notice
to the Company; or
 
(b)           bankruptcy, reorganization, insolvency or liquidation proceedings
or other proceedings for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Company and, if
instituted against the Company, Company shall by any action or answer approve
of, consent to or acquiesce in any such proceedings or admit the material
allegations of, or default in answering a petition filed in any such proceeding
or such proceedings shall not be dismissed within forty-five (45) calendar days
thereafter; or
 
(c)           the Company shall have failed to pay the principal amount and
accrued and unpaid interest hereunder when due; then, or at any time thereafter,
and in each and every such case, unless such Event of Default shall have been
waived in writing by the Holder (which waiver shall not be deemed to be a waiver
of any subsequent default) or cured as provided herein, at the option of the
Holder, and in the Holder’s sole discretion, the Holder may consider the entire
principal amount of this Note (and all interest through such date) immediately
due and payable in cash, without presentment, demand protest or notice of any
kind, all of which are hereby expressly waived, anything herein or in any note
or other instruments contained to the contrary notwithstanding, and Holder may
immediately enforce any and all of the Holder’s rights and remedies provided
herein or any other rights or remedies afforded by law. It is agreed that in the
event of such action, the Holder shall be entitled to receive all reasonable
fees, costs and expenses incurred, including without limitation such reasonable
fees and expenses of attorneys.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
 
3.2   Senior Debt. This Note represents Senior Debt of the Company. The Company
may not issue any additional Senior Debt, without the express written consent of
the majority of the then Note holders.
 
3.3           Additional Shares. The Holder shall be entitled to additional
shares for a period of eighteen (18) months from the date of this Note, if the
Company sells any shares (other than employee stock options) at the same price
as the newly sold shares, if that price is lower than the price contained herein
for unconverted or outstanding debt and interest at the time of said sale.
 
3.4   Collection Costs. In the event that this Note shall be placed in the hands
of an attorney for collection by reason of any Event of Default hereunder, the
undersigned agrees to pay reasonable attorney’s fees and disbursements and other
reasonable expenses incurred by the Holder in connection with the collection of
this Note.
 
3.5   Prepayment. The principal amount of this Note and any accrued and unpaid
interest thereon may be prepaid, in whole or in part, at any time without
penalty or premium, at the discretion of the Company upon ten (10) days written
notice to Holder; provided, however that holder shall be entitled to convert
this Note in accordance with the terms hereof during such ten (10) day period.
 
3.6   Rights Cumulative. The rights, powers and remedies given to the Holder
under this Note shall be in addition to all rights, powers and remedies given to
it by virtue of any document or instrument executed in connection therewith, or
any statute or rule of law.
 
3.7   No Waivers. Any forbearance, failure or delay by the Payee in exercising
any right, power or remedy under this Note, any documents or instruments
executed in connection therewith or otherwise available to the Holder shall not
be deemed to be a waiver of such right, power or remedy, nor shall any single or
partial exercise of any right, power or remedy preclude the further exercise
thereof.
 
3.8   Amendments in Writing. No modification or waiver of any provision of this
Note, or any documents or instruments executed in connection therewith shall be
effective unless it shall be in writing and signed by the Holder, and any such
modification or waiver shall apply only in the specific instance for which
given.
 
3.9   Governing Law. This Note and the rights and obligations of the parties
hereto, shall be governed, construed and interpreted according to the laws of
the State of New York.

 
-5-

--------------------------------------------------------------------------------

 

 
3.10   Successors. The term “Payee” and “Holder” as used herein shall be deemed
to include the Payee and its successors, endorsees and assigns.
 
3.1   Stamp or Transfer Tax. The Company will pay any documentary stamp or
transfer taxes attributable to the initial issuance of the Common Stock issuable
upon the conversion of this Note; provided, however, that the Company shall not
be required to pay any tax or taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificates for the Common
Stock in a name other than that of the Holder in respect of which such Common
Stock is issued, and in such case the Company shall not be required to issue or
deliver any certificate for the Common Stock until the person requesting the
same has paid to the Company the amount of such tax or has established to the
Company’s satisfaction that such tax has been paid.
 
3.12   Mutilated, Lost, Stolen or Destroyed Note. In case this Note shall be
mutilated, lost, stolen or destroyed, the Company shall issue and deliver in
exchange and substitution for and upon cancellation of the mutilated Note, or in
lieu of and substitution for the Note, mutilated, lost, stolen or destroyed, a
new Note of like tenor and representing an equivalent right or interest, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction and an indemnity, if requested, also reasonably
satisfactory to it.
 
3.13   No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Holder the right to vote or to receive
dividends or to consent or to receive notice as a shareholder in respect of any
meeting of shareholders for the election of directors of the Company or of any
other matter, or any rights whatsoever as shareholders of the Company.
 
3.14   Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Conversion
Notice shall be in writing and delivered personally, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Company at  , attention: President, or such
other address as the Company may specify for such purpose by notice to the
Holder delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally or sent by a nationally recognized overnight
courier service or sent by certified or registered mail, postage prepaid,
addressed to the Holder, at the address appearing on the books of the Company,
or if no such address appears, at the principal place of business of Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earlier of (i) four days after deposit in the United States
mail, (ii) the business day following the date of mailing, if sent by nationally
recognized overnight courier service, or (iii) upon actual receipt by the party
to whom such notice is required to be given.
 
IN WITNESS WHEREOF, Ecologix Resources Inc. a/k/a Battery Control Corp. this
Note to be duly executed and delivered as of the date first above written.
 

   
Ecologix Resources Inc.
         
 
By:
/s/ Jason Fine     Name: Jason Fine     Title: Chief Executive Officer          

 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 

ATTACHMENT I
 
CONVERSION NOTICE
 
TO: Ecologix Resources, Inc.
 
The undersigned holder of this Note hereby irrevocably exercises the option to
convert $ principal amount of such Note (which may be less than the stated
principal amount thereof) and $_____ of accrued and unpaid interest (which may
be less than the aggregate amount of accrued and unpaid interest into shares of
Common Stock of Ecologix Resources, Inc., in accordance with the terms of such
Note, and directs that the shares of Common Stock issuable and deliverable upon
such conversion, together with a check (if applicable) in payment for any
fractional shares as provided in such Note, be issued and delivered to the
undersigned unless a different name has been indicated below. If shares of
Common Stock are to be issued in the name of a person other than the undersigned
holder of such Note, the undersigned will pay all transfer taxes payable with
respect thereto.
Address of Holder
 

                     
Print Name of Holder
                Signature of Holder

 
Principal amount of Note to be converted $__________
 
If shares are to be issued otherwise then to the holder:
 
Address of Transferee

                     
Print Name of Transferee
               
Social Security or Employer Identification
Number of Transferee

 
 
 
 
-I-

--------------------------------------------------------------------------------

 

ATTACHMENT II
Assignment
 
For value received, the undersigned hereby assigns to _____________,
$_____________ principal amount of __% Convertible Promissory Note due December
29, 2009, evidenced hereby and hereby irrevocably appoints  attorney to transfer
the Note on the books of the within named corporation with full power of
substitution in the premises.
Dated:
 
In the presence of:
 

         
Print Name
                     
Signature

 
 
 
 
 
 
 
 
-II-

--------------------------------------------------------------------------------